

114 HRES 799 IH: Calling on the United States Government to resume talks with the Democratic People’s Republic of Korea regarding the research, investigation, recovery, and identification of missing and unaccounted members of the United States Armed Forces from the Korean War.
U.S. House of Representatives
2016-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 799IN THE HOUSE OF REPRESENTATIVESJune 24, 2016Mr. Rangel (for himself, Mr. Conyers, and Mr. Sam Johnson of Texas) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCalling on the United States Government to resume talks with the Democratic People’s Republic of
			 Korea regarding the research, investigation, recovery, and identification
			 of missing and unaccounted members of the United States Armed Forces from
			 the Korean War.
	
 Whereas more than 36,000 members of the United States Armed Forces died and nearly 103,000 were wounded during the Korean War, which began on June 25, 1950;
 Whereas of the approximately 8,000 members of the United States Armed Forces who remain unaccounted for from the Korean War, the remains of at least 5,300 Americans are believed to be in the Democratic People’s Republic of Korea (in this resolution referred to as North Korea);
 Whereas the United States and North Korea have a precedent of working together on issues related to American prisoners of war/missing in action (POW/MIAs) from the Korean War;
 Whereas North Korea has intermittently returned the remains of deceased members of the United States Armed Forces found in North Korea, including several thousand sets of remains in 1954, and varying numbers of remains in 1990, 1993, 1994, 1996, 1997, 1998, 1999, 2001, and 2003;
 Whereas United States operations in North Korea to recover the remains of deceased members of the United States Armed Forces were suspended in 2005;
 Whereas the remains of deceased members of the United States Armed Forces in North Korea are being lost due to construction and development, the passing of North Korean observers of United States plane crashes, and inclement weather conditions;
 Whereas North Korea has reported uncovering the remains of deceased members of the United States Armed Forces in North Korea through agriculture and construction projects as recently as 2016;
 Whereas not all of the remains of Korean War veterans located at the National Memorial Cemetery in Hawaii (The Punch Bowl) have been identified;
 Whereas members of the Coalition of Families of Korean & Cold War POW/MIAs, the National League of POW/MIA Families, the National Alliance of Families, Rolling Thunder, the Korean War Veterans Association, the American Legion, the Veterans of Foreign Wars, and thousands of families are yearning and advocating for the accounting of their loved ones and comrades in arms of the Korean War; and
 Whereas the mission of the United States Defense POW/MIA Accounting Agency (DPAA) is to provide the fullest possible accounting of missing United States personnel: Now, therefore, be it
		
	
 That the House of Representatives calls upon the United States Government to resume talks with the Democratic People’s Republic of Korea to make substantial progress in the research, investigation, recovery, and identification of missing and unaccounted members of the United States Armed Forces from the Korean War.
		